Per Curiam.

This case involves substantially only a question of fact, upon which there was a sharp conflict of testimony. The judgment is amply supported by the evidence. The justice having found that the plaintiff produced competent parties as proposed lenders, who were ready and willing to make the loan upon terms acceptable to the defendant, the plaintiff is entitled to the stipulated commissions, notwithstanding the defendant’s refusal to complete the transaction. Van Orden v. Morris, 19 Misc. Rep. 497.
The exceptions taken during the trial do not present any ground for reversal.
As we are satisfied from a careful consideration of the evidence, that the decision of the justice is in all respects correct, the judgment must be affirmed, with costs.
[Present: Beekman, P. J., Giegerioh and O’Gorman, JJ.
Judgment affirmed, with costs.